UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JENNIFER CLARKE,                          
                   Plaintiff-Appellant,
                   v.
                                                No. 03-1114
PAUL O’NEIL, Secretary of the
Treasury,
               Defendant-Appellee.
                                          
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                          (CA-01-12-1)

                    Submitted: September 29, 2003

                        Decided: November 24, 2003

  Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Susan D. Oglebay, Castlewood, Virginia, for Appellant. Terrell L.
Harris, United States Attorney, William W. Siler, Assistant United
States Attorney, Memphis, Tennessee, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                           CLARKE v. O’NEIL
                               OPINION

PER CURIAM:

   Jennifer Clarke, a special agent with the Bureau of Alcohol,
Tobacco & Firearms ("ATF"), appeals a district court judgment grant-
ing summary judgment to Paul O’Neil, Secretary of the Treasury, and
dismissing her employment discrimination complaint filed under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e
to 2000e-17 (2000). Clarke contends the court erred by not consider-
ing several events noted in support of her hostile environment claim.
Clarke further contends the court erred by finding she did not estab-
lish a causal connection necessary to support a retaliation claim.

   We review an award of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no genuine issues
of material fact and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322-23 (1986). The evidence is viewed in the light most favor-
able to the non-moving party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986). A mere scintilla of proof, however, will not suf-
fice to prevent summary judgment; the question is "not whether there
is literally no evidence, but whether there is any upon which a jury
could properly proceed to find a verdict for the party" resisting sum-
mary judgment. Anderson, 477 U.S. at 251 (1986) (internal quotation
marks omitted). A failure to produce evidence sufficient to permit a
jury to find for the nonmovant plaintiff as to one of the elements of
his cause of action renders all other issues of fact immaterial. Celotex,
477 U.S. at 323.

   Clarke first argues that the district court erred by failing to consider
the alleged wrongful acts set forth in various affidavits. None of these
acts, however, were asserted in Clarke’s original EEOC complaint.
That complaint was limited to the three September 1998 acts of
alleged disparate treatment examined by the district court. The civil
lawsuit following an EEOC complaint is limited to the scope of the
administrative investigation "‘that can reasonably be expected to fol-
low the charge of discrimination.’" Bryant v. Bell Atlantic Md., Inc.,
288 F.3d 124, 132 (4th Cir. 2002) (quoting Chisolm v. United States
                           CLARKE v. O’NEIL                            3
Postal Serv., 665 F.2d 482, 491 (4th Cir. 1981)). Thus, Clarke has not
exhausted her administrative remedies with regard to the acts alleged
in the affidavits.* Considering only the September 1998 events, we
agree with the district court and find Clarke failed to establish a prima
facie claim of a hostile work environment.

   We also agree with the district court that Clark failed to establish
a prima facie claim for retaliation. A period of nineteen months
between the protected activity and the adverse employment action
"negates any inference that a causal connection exists between the
two." Dowe v. Total Action Against Poverty in Roanoke Valley, 145
F.3d 653, 657 (4th Cir. 1998) (holding a three year time lapse negated
the inference of causation). Accordingly, we affirm the district court’s
judgment. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED

  *We offer no opinion as to whether or not an EEOC complaint based
on the events in those affidavits would be timely under National R.R.
Passenger Corp. v. Morgan, 536 U.S. 101 (2002).